Citation Nr: 0120721	
Decision Date: 08/14/01    Archive Date: 08/16/01

DOCKET NO.  98-13 732A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for cause of the veteran's 
death.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant's son




ATTORNEY FOR THE BOARD

R.  Giannecchini,  Associate Counsel


INTRODUCTION

The veteran had active military service from April 1945 to 
July 1947.  The appellant is the veteran's surviving spouse.  
This matter came to the Board of Veterans' Appeals (Board) on 
appeal of a March 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  In March 2001, the appellant's son testified 
before the undersigned Member of the Board during a travel 
board hearing.  


FINDINGS OF FACT

1. All available evidence and information necessary for an 
equitable disposition of the appellant's appeal has be 
obtain by the RO.  

2. It is at least as likely as not that the veteran's 
service-connected poliomyelitis worsened the heart disease 
which caused the veteran's death.  


CONCLUSION OF LAW

Service-connected disability caused or contributed 
substantially or materially to the cause of the veteran's 
death.  38 U.S.C.A. §§ 1310, 5107(b) (West 1991); Pub. L. No. 
106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be codified 
as amended at 38 U.S.C. § 5107); 38 C.F.R. § 3.312 (2000).  
REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of the appellant's appeal, the Veterans 
Claims Assistance of Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) was signed into law.  This liberalizing 
legislation is applicable to the appellant's claim.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  

The record reflects that the appellant has been informed of 
the requirements for establishing entitlement to service 
connection for the cause of the veteran's death and that all 
available information and evidence necessary to substantiate 
this claim has been obtained. 

I.  Factual Background

The veteran died on July [redacted], 1997 at the age of 72.  The 
Certificate of Death indicates that the immediate cause of 
death was atherosclerotic heart disease and that other 
significant conditions contributing to death but not 
resulting in the underlying cause were poliomyelitis, 
diabetes mellitus (Type II), and hypertension.  

At the time of his death, the veteran was service connected 
for poliomyelitis.  The components of the disability were 
evaluated as follows:  right upper extremity impairment, 40 
percent; left upper extremity impairment, 20 percent; right 
lower extremity impairment, 40 percent; left lower extremity 
impairment, 10 percent; and abdominal muscle impairment, 30 
percent.  The combined rating for the components was 90 
percent. 

The veteran's last VA examination to determine the current 
degree of severity of the residuals of poliomyelitis was 
performed in September 1996.  The diagnoses included 
residuals of poliomyelitis; weakness of the muscles of the 
abdomen, right upper and lower extremities secondary to 
poliomyelitis; and post-polio syndrome.  The examiner 
commented that the veteran was markedly limited in his 
ability to take care of the usual household chores, etc.  

In a September 1997, William West, M.D., reported that he had 
been in charge of the polio center of the Army/Navy General 
Hospital, Hot Springs, Arkansas, from 1945 to 1947, and that 
the veteran had been one of his patients.  Dr. West indicated 
that it had been necessary for the veteran to wear a 
reinforced abdominal brace on a constant basis.  In addition, 
Dr. West noted that the veteran had added stress placed on 
his cardiac function because he continued to wear his brace 
over the years to protect his back and abdominal muscles.  
The added abdominal pressure, Dr. West opined, definitely 
contributed to the veteran's cardiac decompression and loss 
of life.  Furthermore, Dr. West reported that the veteran had 
suffered from post-polio syndrome which further weakened his 
endurance and further contributed to the veteran's cardiac 
decompensation and death.  Dr. West concluded that if the 
veteran had not suffered from polio, he would currently be 
alive and functioning.  

Following receipt of Dr. West's opinion, the RO obtained a VA 
medical opinion.  The opinion, dated in September 1997, 
reflects that following a review of the claims file as well 
as Dr. West's opinion, a VA physician concluded that the 
veteran's service-connected poliomyelitis did not contribute 
to his death.  

The RO subsequently received a second statement from Dr. 
West, dated in May 1998.  In the statement, Dr. West notes 
previously made contentions, and that through his frequent 
association with the veteran over the years, he observed the 
stress that polio had put on the veteran's cardiovascular 
system with exertional shortness of breath.  Dr. West noted 
that he regretted being critical of the VA physician's 
opinion, but it did not appear that the physician had ever 
been involved in the treatment of polio.  Thereafter, Dr. 
West submitted an additional statement to the RO, dated in 
December 1998, in which he noted that abdominal and 
paraspinal paralysis as a result of polio was a risk factor 
to one with arteriosclerotic heart disease in the same way 
that jogging would be a risk factor.  Both required increased 
muscular effort to function, and the veteran's paralysis was, 
in fact, a contributing exertional risk factor just as 
diabetes, hypertension, or obesity would have been.  Thus, 
Dr. West opined, denial of a relationship between the 
veteran's polio and his death was contrary to accepted 
medical principles.  

In February 1999 the RO obtained a second statement from the 
VA physician who provided the September 1997 statement.  In 
this statement, the VA physician noted that he had reviewed 
the claims folder again.  He stated that the statements from 
Dr. West were not valid medical opinions since they were only 
based on casual observation, even though Dr. West was a 
licensed physician.  In addition, the VA physician noted that 
the veteran's brace was not considered a significant 
causative factor when the death certificate was filled out.  
The VA physician also noted that he/she was a board certified 
internist in addition to being a rheumatologist, and that 
he/she had been in practice as a doctor when the presence of 
polio was a yearly concern.  He/she again opined that it was 
unlikely that the service-connected poliomyelitis contributed 
to the veteran's death.  

In a statement dated in October 1999, the appellant's son 
stated that while the VA physician was a doctor, he believed 
that the opinion of Dr. West should be accorded greater 
weight because Dr. West is an expert with respect to polio 
and had been following the veteran over the years after first 
treating him in 1947.  

In March 2001, the appellant's son testified before the 
undersigned Member of the Board, during a travel board 
hearing.  He reported that the veteran had worn a brace for 
51 years, and that the brace had run from just below the 
veteran's Adam's apple to his lower mid section.  
Furthermore, the son indicated that when the veteran had gone 
hunting or fishing, it had been very difficult for him.  

II.  Analysis

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause of death, or be etiologically related 
thereto.  For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that is 
causally shared in producing death, but rather it must be 
shown that there was a causal connection.  38 U.S.C.A. § 1310 
(West 1991); 38 C.F.R. § 3.312 (2000). 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); Pub. L. No. 106-475, § 4, 
114 Stat. 2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C. § 5107); 38 C.F.R. § 3.102 (2000).  

In reviewing the evidence of record, the Board is cognizant 
that both the VA physician and Dr. West have differing 
opinions with respect to whether the veteran's poliomyelitis 
played a causal role in his death.  Both doctors appear 
equally qualified to render an opinion on this matter.  
Although the Board is unable to determine with certainty that 
the veteran's service-connected poliomyelitis played a causal 
role in the veteran's death, the Board is satisfied that the 
evidence supportive of the claim is at least in equipoise 
with that against the claim.  Accordingly, service connection 
is warranted for the cause of the veteran's death.  


ORDER

Entitlement to service connection for cause of the veteran's 
death is granted.  



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals



 

